Citation Nr: 1707986	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems.  

2.  Entitlement to an initial rating in excess of 10 percent for ostearthritis of the first metatarsophalangeal joint (MTP) and distal digits of the right foot.  

3.  Entitlement to an initial rating in excess of 10 percent for ostearthritis of the first MTP and distal digits of the left foot.  

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right and left foot disabilities, is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

The matter of entitlement to a compensable rating for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, the Veteran testified that he was unemployable due to service-connected hearing loss, and in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered the TDIU claim as part of the pending increased rating claim.  

In June 2015, the Board remanded the claims for an increased rating for bilateral hearing loss and for a TDIU for additional evidentiary development.  A December 2015 supplemental statement of the case (SSOC) continued the denials.  

In a December 2015 rating decision, service connection for osteoarthritis of the first MTP joint, distal digits, right and left foot, was granted, and a noncompensable rating was assigned, effective January 31, 2011.  The Veteran submitted a timely notice of disagreement (NOD) with that decision, and in January 2016, a Decision Review Officer (DRO) assigned increased and separate ratings of 10 percent for each foot, as well as an earlier effective date of January 3, 2011, for the grants and disability ratings.  A statement of the case (SOC) was issued regarding the matters in February 2016, and additional statements submitted by the Veteran have been deemed as a substantive appeal as to these claims.  Thus, the issues of entitlement to initial ratings in excess of 10 percent for osteoarthritis of the MTP joints and distal digits of the right foot and the left foot are on appeal and will be addressed in the decision below.  

In a July 2016 rating decision, service connection was denied for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems.  A timely NOD was submitted, and a SOC was issued regarding this claim in September 2016.  A substantive appeal was also submitted.  Therefore, this claim will also be addressed in this decision.  

The issues of entitlement to service connection for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's right foot disability has been manifested by no more than moderate foot symptoms.  

2.  Since the award of service connection, the Veteran's left foot disability has been manifested by no more than moderate foot symptoms.  

3.  The Veteran's hearing loss, at worst is manifested by Level I hearing acuity in the right ear and by Level II hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right foot disability, osteoarthritis of the first MTP and distal digits, have not been met.  
38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5279, 5282, 5283, 5284 (2016).  

2.  The criteria for an initial evaluation in excess of 10 percent for a left foot disability, osteoarthritis of the first MTP and distal digits, have not been met.  
38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. § 4.71a, DCs 5279, 5282, 5283, 5284 (2016).  

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.86, DC 6100 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions (e.g., in May 2013 and September 2013) providing the necessary information.  See 38 U.S.C.A. § 5103 (West 2014).  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Veteran's higher initial rating claims for osteoarthritis of the MTP and distal digits of the right foot and the left foot are "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159 (2016) is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, the duty to notify is satisfied as to all claims.  

Duty to Assist

The Board further notes that the Veteran was accorded a VA audiometric examination in July 2015 which, as detailed below, provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Stegall Compliance 

As to the issue of entitlement to a compensable rating for bilateral hearing loss, the Board finds that there was substantial compliance with the June 2015 Board remand directives.  Specifically, the RO obtained updated records and a contemporaneous audiometric examination was conducted to specifically address the questions posed by the Board.  This VA examination, as indicated, is adequate to resolve the appeal.  Finally, the matter was readjudicated in an SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to Initial Ratings in Excess of 10 Percent for Ostearthritis of the First MTP and Distal Digits of the Right Foot and Left Foot.

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45 (2016); DeLuca, 8 Vet. App. at 206-07.  

Also with periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Since the award of service connection, the Veteran's bilateral foot disability has been evaluated as 10 percent disabling under DC 5284 for "other foot injuries."  Under DC 5284, the criterion for a 10 percent evaluation is a moderate foot injury.  A 20 percent evaluation is warranted for moderately severe foot injuries and a 30 percent evaluation is warranted for a severe foot injury.  A note states that with actual loss of use of the foot, a 40 percent rating is warranted.  

Another potentially applicable DC is 5279.  Under DC 5279, Morton's Disease, unilateral or bilateral, warrants a maximum 10 percent evaluation.  Additionally, under DC 5283, the criterion for a 10 percent rating is moderate malunion or nonunion of the metatarsal bones.  The criterion for a 20 percent rating is moderately severe malunion or nonunion of the metatarsal bones.  Lastly, under DC 5282, the criterion for a 10 percent evaluation is hammer toe of all toes, without a claw foot.  

The Board notes that service connection is also in effect for bilateral plantar fasciitis with pes planus.  That disability is rated pursuant to DC 5276 regarding flat foot and a noncompensable rating is in effect.  The disability rating as to this service-connected disability is not currently on appeal.  

Background

The Veteran has disagreed with the initial rating of 10 percent assigned for service-connected osteoarthritis of the first MTP and distal digits of each foot.  The record reflects that service connection was established for these conditions upon DRO decision in December 2015.  Initially, a single noncompensable rating was assigned, effective January 31, 2011.  The Veteran disagreed and in January 2016, a DRO assigned each foot disability a 10 percent disability rating and granted an earlier effective date of January 3, 2011.  

When examined by VA in December 2010, X-rays showed osteoarthritis in each foot.  Subsequently dated records in 2011 show continued foot problems. 

Additional VA examined was conducted in July 2015.  At that time, the diagnoses were bilateral pes planus, bilateral plantar fasciitis, bilateral degenerative arthritis, and bilateral hallux limitus.  The Veteran reported daily foot pain, most pronounced in the morning when he first got up.  This was consistent in description and location with plantar fasciitis.  He used custom orthotics for his pes planus and supportive boots.  He also had pain in both great toes at the first MTP joint.  While he was able to "pretty much" do what he wanted functionally, he no longer hunted or engaged in long strenuous walks or hikes.  He mowed his lawn but took occasional breaks.  He denied real flare-ups.  

Examination included pain (accentuated on use) of the feet.  Orthotics relieved the symptoms.  There was no extreme tenderness of plantar surfaces of the feet.  There was decreased longitudinal arch height upon weight bearing of both feet.  On physical exam, there was no pain in either foot.  Functional loss included less movement than normal, disturbance of locomotion, and lack of endurance.  There was bilateral pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  There was no functional loss, however, during flare-ups or when the feet were used repeatedly over a period of time.  Foot disabilities were described as moderate.  When asked whether the Veteran's foot conditions had impact of his ability to perform occupational tasks, the examiner opined that he was capable of light duty work and that standing or walking was limited in that he could not do it all day long without sitting breaks.  

Analysis

The Veteran is competent to report his symptoms of bilateral foot pain.  The evidence, however, does not support a higher evaluation under DC 5284.  Although the evidence indicates that the Veteran continues to have bilateral foot pain, the VA treatment reports and VA examinations do not reveal symptoms that equate to a moderately severe foot disability or worse.  The Veteran treated his pain symptoms with Tylenol as noted upon VA examination in 2010.  In 2015, it was noted that he wore orthotics "for his pes planus" and supportive boots, but the VA examiner concluded that the Veteran's bilateral foot pain would not impact his ability to sustain sedentary employment.  Additionally, in the absence of gait disturbance or instability of the foot, the totality of the disability picture does not meet or nearly approximate a moderately severe foot injury, even when considering functional loss.  38 C.F.R. §§ 4.40 and 4.45 (2016).  Moreover, the July 2016 VA physician specifically described the Veteran's bilateral foot disability as moderate.  The opinion is persuasive as it finds support in the records and was accompanied by a sufficient explanation.  

The Board has also considered whether a higher evaluation is warranted under other potentially applicable DCs.  As noted above, DC 5283 provides a 20 percent evaluation for malunion of or nonunion of the tarsal or metatarsal bones.  Although the evidence of record indicates that the Veteran experiences degenerative arthritis in the feet and bilateral hallux limitus with reduced range of motion, disturbance of motion, and lack of endurance, there is no evidence that he experienced malunion or nonunion of the joint.  Lastly, a higher evaluation is not available under DCs 5279 (metatarsalgia), DC 5280 (hallux valgus), DC 5281 (hallux rigidus), or 5282 (hammer toe) because even if the required medical findings were shown, the maximum evaluation for these DCs is 10 percent.  

In reaching determinations that a rating in excess of 10 percent is not warranted for each foot, the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  The Board finds no other provision upon which to assign an evaluation higher than 10 percent for each foot. 

In sum, the preponderance of the evidence is against a higher evaluation for either foot.  Consequently, the benefit-of-the-doubt doctrine does not apply and the benefit sought on appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

Hearing Loss

It is contended that a compensable rating is warranted for service-connected bilateral hearing loss.  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by examination results of a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).  See also 38 C.F.R. § 4.85(c) (2016).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2016).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
40
85
90
LEFT

10
30
90
85

The average pure tone decibel loss in the right ear was 56.25 and 53.75 in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in both ears.  

At the March 2015 personal hearing, the Veteran testified that his hearing loss had worsened since the examination summarized above.  (Hrg. tr. at pg. 14.)  The Board remanded the claim in June 2015 for a contemporaneous VA audiometric examination.  

On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
35
80
90
LEFT

10
40
95
100

The average pure tone decibel loss in the right ear was 54 and 61 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  

Subsequently dated VA records dated in August and September 2015 reflect that the Veteran underwent fitting and orientation for hearing aids.  

Analysis

Applying the rating criteria to the findings obtained at the July 2015 VA audiometric examination results in numeric designations of a Level I hearing acuity for the right ear and a Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85, Table VI (2016).  Applying these numeral designations to Table VII results in a noncompensable rating for bilateral hearing impairment.  38 C.F.R. §§ 3.385 (2016).  Similarly, applying the rating criteria from the earlier 2013 examination results in numeric designations of Level I hearing acuity in both ears which also results in a noncompensable rating pursuant to the applicable DCs.  In this case, therefore, a compensable rating is not supported by the evidence of record.  Lendenmann, supra.  

It is also noted that when the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a) (2016).  Here, the pure tone decibel loss results from both examinations do not constitute an exceptional pattern of hearing impairment so 38 C.F.R. § 4.86(a) (2016) does not apply.  Likewise, the provisions of 38 C.F.R. § 4.86(b) (2016) are also not applicable as neither ear has shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  

Extraschedular Considerations as to All Claims for 
Increased Ratings

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular ratings are adequate as to osteoarthritis of the first MTP joint and distal digits of each foot and for bilateral hearing loss.  Ratings in excess of that assigned are provided for certain manifestations of the foot disorders and for hearing loss, but the competent and credible evidence of record does not reflect that those manifestations are present.  The diagnostic criteria also adequately describe the severity of the Veteran's bilateral foot condition and his hearing impairment.  Examination results from 2010 and 2015 reflect moderate findings regarding the feet which warrant 10 percent ratings.  

As to hearing loss, it is noted that at the March 2015 hearing, the Veteran asserted that his hearing loss had increased in severity since the 2013 test.  Test results in 2013 and 2015 provide for a noncompensable rating for bilateral hearing loss as pointed out above.  While the Veteran's concerns have been considered, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria that specifically directs to evaluate each ear individually, and from which the Board cannot deviate.  Simply put, VA examination clinical findings do not reflect hearing loss that is not contemplated by the criteria provided.  Lendenmann, 3 Vet. App. at 349.  Moreover, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There is no evidence to show that the VA examinations of record are defective.  In fact, the 2013 and 2015 examination reports reflect that the Veteran's tests results were valid for rating purposes and that the use of the Veteran's speech discrimination scores was appropriate.  

At the rating examinations, the Veteran reported difficulty hearing his wife and when background noise was present.  He also stated he can hear, but can't distinguish words.  At the March 2015 Board hearing, the Veteran also testified that he could not hear alarms going off and could not understand speech over a radio.  He needs to face the speaker in order to understand what is being said.  The functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) (2016).  The Veteran's functional effects of his hearing loss are not exceptional or otherwise not contemplated by the currently assigned rating.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Here, the Veteran does not have an exceptional pattern of hearing impairment and Table VIA does not apply.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.

Marked interference of employment has also not been shown by the service-connected feet or hearing loss conditions.  As the Veteran's disability picture is contemplated by the Rating Schedule, no extraschedular referral is required.  

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, service connection has been established for tinnitus, osteoarthritis of the first MTP and distal digits of the right foot, osteoarthritis of the first MTP and distal digits of the left foot, each evaluated as 10 percent disabling, and bilateral hearing loss and bilateral plantar fasciitis with pes planus, each evaluated as noncompensable.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  The evidence does not demonstrate any such combined effects.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the rating criteria contemplate the Veteran's disabilities manifested by moderate bilateral foot symptoms, to include pain, and slight hearing impairment.  Thus, the rating criteria are adequate to evaluate the Veteran's bilateral foot disabilities and his bilateral hearing loss.  Referral for consideration of extraschedular ratings is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for ostearthritis of the first MTP joint and distal digits of the right foot is denied.  

Entitlement to an initial rating in excess of 10 percent for ostearthritis of the first MTP joint and distal digits of the left foot is denied.  

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  


REMAND

The Board must remand the issues of entitlement to service connection for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems, and entitlement to a TDIU for additional evidentiary and procedural development.  

As to the service connection for a back disorder claim, it is the Veteran's primary assertion that this condition results from over correcting his walking stance due to his service-connected foot problems.  See, e.g. the Veteran's October 2016 statement.  In support of his claim, he submitted numerous copies of medical treatise evidence showing that dysfunction in the lower extremities, to include the feet with resulting walking abnormalities, could contribute to back problems.  

While there is a July 2016 medical examination report of record which addresses the secondary service connection question, the Board finds it inadequate with respect to the opinion regarding secondary aggravation of the low back condition due to service-connected foot conditions.  

As noted above, the claim of entitlement to a TDIU was remanded in June 2015 and an SSOC confirming the denial of a TDIU was issued in December 2015.  In January 2016, a DRO determined that 0 percent ratings in effect for service-connected osteoarthritis of the first MTP joint and distal digits of the right and left feet should be increased to 10 percent each, effective from an earlier effective date of January 3, 2011.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, the issue of entitlement to a TDIU has not been considered by the RO based on the new disability ratings.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

The Board finds that this claim is also inextricably intertwined with the pending service connection claim.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate examination regarding his claim of entitlement to service connection for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems.  The examiner must provide a medical opinion on the following:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is proximately due to service-connected osteoarthritis of the first MTP joints and distal digits of the right and left feet and/or pes planus and/or altered gait; and

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is aggravated by service-connected osteoarthritis of the first MTP joints and distal digits of the right and left feet, and/or pes planus and/or altered gait.  

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All pertinent evidence in the claims file must be reviewed.  The examiner should address the Veteran's theory that his altered gait either caused or aggravates his low back disorder.  Moreover, he/she should address the medical treatise evidence in the claims file.  

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Then, the AOJ should review the medical opinion and supporting bases to ensure that all the requested information and an adequate rationale is provided, or return for such.  

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the Veteran's claims for entitlement to service connection for a back disorder, arthritis/pain, with all residuals, secondary to feet and neck problems, and entitlement to a TDIU based on the most recent medical findings and disability ratings granted.  If any claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his agent representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


